DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the application filed on 9/20/2019.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.
Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
In regards to claim 19 limitations, (1) “…means for caching, comprising cache entries, each cache entry to store cached information and an entry usefulness value indicative of usefulness of the cached information” , (2) “…means for storing a base usefulness value”,  and (3) “means for controlling, based on a usefulness level determined for a given cache entry, whether the given cache entry is selected for replacement” (respectively) which has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “means” coupled with functional language (1) “-- for caching, comprising cache entries, each cache entry to store cached information and an entry usefulness value indicative of 
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 19 is interpreted to cover the/a corresponding structure described in the specification (Fig. 2 page 14 line 7 thru page 16 line 10) that achieves the claimed function, and equivalents thereof.  
 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Navon et al. (Navon) US Patent Application Pub. No. 2020/0409856.
As to claims 1, 19, and 20, Navon discloses the claimed invention.  Navon discloses an apparatus (Fig. 1) comprising: a cache (Fig. 1 Ref 114) comprising cache entries (Fig. 5 Ref. 508 and Fig. 7), each cache entry to store cached information (Ref 510) and an entry usefulness value indicative of usefulness of the cached information (Fig. 12  scores 1206, 1208, 1210, &1212);  5base usefulness storage circuitry (para [0063] eviction threshold reads on this limitation) to store a base usefulness value (para [0063] eviction threshold defines level); and cache replacement control circuitry (Fig. 8 Refs 812, 820, 822 paras [0058-0064]) to control, based on a usefulness level determined for a given cache entry, whether the given cache entry is selected for replacement; in which: the cache replacement control circuitry is configured to determine said usefulness 10level for the given cache entry based on a difference between the entry usefulness value specified by the given cache entry (para [0062] “the cache swap manager 822 identifies a cache eviction candidate based on a partition access frequency that satisfies a cache eviction threshold”) and the base usefulness value stored in the base usefulness storage circuitry (paras [0058-0064]). 
    
As to claim 8, Navon discloses the invention as claimed above.   Navon further discloses in which the cache replacement control circuitry is configured to prevent the given cache entry being selected for replacement when the 

As to claim 9, Navon discloses the invention as claimed above.   Navon further discloses in which when the entry usefulness value for the given cache entry is less than the base usefulness value, the cache replacement control circuitry is configured to determine the usefulness level for the given cache entry to be the same as the usefulness level that would be determined for the given cache entry when the entry usefulness value equals the base usefulness value (paras [0058-0064]).   

As to claim 12, Navon discloses the invention as claimed above.   Navon further discloses in which the cache comprises one of: a data cache (Fig. 5 Ref. 510); an instruction cache; and an address translation cache (Fig. 5 Ref 506).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10 are rejected under  35 U.S.C. 103 as being unpatentable over Navon et al. (Navon) US Patent Application Pub. No. 2020/0409856 in view of Panagos et al. (Panagos) US Patent Application No. 2017/0195447.
As to claim 2, Navon discloses the invention as claimed the above. However, Navon does not specifically disclose in which in response to a global usefulness 15reduction event, the cache replacement control circuitry is configured to increment the base usefulness value stored in the base usefulness storage circuitry.
Panagos discloses in which in response to a global usefulness 15reduction event, the cache replacement control circuitry is configured to increment the base usefulness value stored in the base usefulness storage circuitry (para [0011] “threshold are adjusted, e.g., changed”) for the purpose of increasing data access throughput. 
One of ordinary skill in the memory art familiar with Navon and looking at Panagos would have recognized that the memory access performance of Navon would have been enhanced by including in which in response to a global usefulness 15reduction event, the cache replacement control circuitry is configured to increment the base usefulness value stored in the base usefulness storage circuitry because it would increase data access speed.  The ability to increase data access throughput provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include in which in response to a global usefulness 15reduction event, the cache replacement control circuitry is configured to increment the base usefulness value stored in the base usefulness storage circuitry.  


As to claim 3, Navon and Panagos disclose the invention as claimed above.  Panagos further discloses in which the global usefulness reduction event comprises elapse of a predetermined period since an initialization event or a previous global 20usefulness reduction event (para [0011] less popular content and/or older content).  

As to claim 4, Navon and Panagos disclose the invention as claimed above.  Panagos further discloses in which the global usefulness reduction event comprises a cache allocation metric exceeding a threshold (para [0011]).  

As to claim 5, Navon and Panagos disclose the invention as claimed above.  Panagos further discloses in which the cache allocation metric comprises one of: a number or rate of attempts to allocate new cache entries to the cache; a number or rate of successful allocations of new cache entries to the cache; a number or rate of failed allocations (para [0011] runs out of space) of new cache entries to the cache, where a 30failed allocation comprises the cache replacement 

As to claim 6, Navon and Panagos disclose the invention as claimed above.  Panagos further discloses in which in response to an entry usefulness 35event indicative of cached information in a particular cache entry being found to be useful, the cache replacement control circuitry is configured to increment the entry usefulness value for the particular cache entry (para [0011]).  

As to claim 10, Navon and Panagos disclose the invention as claimed above.  Navon further discloses comprising below-base-usefulness checking circuitry to: identify one or more below-base-usefulness cache entries for which the entry usefulness value is less than the base usefulness value (paras [0058-0064]).  Panagos further discloses and  25for said one or more below-base-usefulness cache entries, update the entry usefulness value to be equal to the base usefulness value (para [0011]).    

Claims 7, 13, and 14 are rejected under  35 U.S.C. 103 as being unpatentable over Navon et al. (Navon) US Patent Application Pub. No. 2020/0409856 in view of Sartorius et al. (Sartorius) US Patent Application No. 2009/0210663.
As to claim 7, Navon discloses the invention as claimed above.  Navon further discloses in which the entry usefulness event comprises one of: a cache hit (para [0001] cache hit) detected for the particular cache entry;  

Sartorius discloses where the cached information comprises prediction information indicative of a prediction for controlling speculative operations, determination of at least one of: the prediction provided by the particular cache entry being correct, and the prediction provided by the particular cache entry being selected to form a prediction in preference to a prediction from at least one other entry (para [0031] prediction) for the purpose of increasing data access throughput. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate where the cached information comprises prediction information indicative of a prediction for controlling speculative operations, determination of at least one of: the prediction provided by the particular cache entry being correct, and the prediction provided by the particular cache entry being selected to form a prediction in preference to a prediction from at least one other entry as taught by Sartorius into the system of Navon for the advantages stated above.

As to claim 13, Navon and Sartorius disclose the invention as claimed the above.  Sartorius further discloses in which the cache comprises a predictive storage structure for which the cached information comprises prediction information indicative of a prediction for controlling speculative operations (para [ 0031] speculatively accessed). 

As to claim 14, Navon and Sartorius disclose the invention as claimed the above.  Sartorius further discloses in which the cache comprises a branch prediction structure for which the cached information comprises branch prediction information indicative of predicted branch instruction behavior (para [0031] branch). 

Claim 11 is rejected under  35 U.S.C. 103 as being unpatentable over Navon et al. (Navon) US Patent Application Pub. No. 2020/0409856 in view of Oberlaender US Patent Application No. 2010/0191893.
As to claim 11, Navon discloses the invention as claimed the above. However, Navon does not specifically disclose in which the cache comprises at least one module of single-ported random access memory.
Oberlaender discloses in which the cache comprises at least one module of single-ported random access memory (Fig. 1 Ref. 120 & Fig. 4 Ref. 410, para [0013] SRAM) for the purpose of reducing foot print and power consumption. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate in which the cache .
  
Claims 15-16 are rejected under  35 U.S.C. 103 as being unpatentable over Navon et al. (Navon) US Patent Application Pub. No. 2020/0409856 in view of Levitan et al. (Levitan) US Patent Application No. 2018/0275993.
As to claim 15, Navon discloses the invention as claimed above.  
However, Navon does not specifically disclose said cache comprises a subset of a plurality of tagged-geometric (TAGE) tables of a TAGE branch direction predictor; for each TAGE table, the cache entries specify at least a tag, a branch direction prediction indication indicative of a prediction of whether a branch should be taken, and said entry usefulness value; and  15for different TAGE tables among said plurality of TAGE tables, the tag depends on different lengths of branch history information.
Levitan discloses said cache comprises a subset of a plurality of tagged-geometric (TAGE) tables ( Fig. 3 Ref. 324) of a TAGE branch direction predictor (para [0033] branch prediction); for each TAGE table, the cache entries specify at least a tag (para [0049] tag), a branch direction prediction indication indicative of a prediction of whether a branch should be taken (para [0033]), and said entry usefulness value (para [0045] threshold); and  15for different TAGE tables among said plurality of TAGE tables, the tag depends on different lengths of branch history information (paras [0033-35, 0040, 0045]) for the purpose of increasing data access accuracy and throughput. 


As to claim 16, Navon and Levitan disclose the invention as claimed the above.  Levitan further discloses in which the base usefulness value is shared between at least two TAGE tables of said subset (paras [0033, 0040, 0045]).  

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG C KIM/Primary Examiner, Art Unit 2138